 1                                                                 JS-6
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   ROBERT KAMAL LUFTI,                    ) Case No. 2:18-cv-07905-JDE
                                            )
12                                          )
                                            ) JUDGMENT
13                                          )
                        Plaintiff,          )
                                            )
14                 v.                       )
                                            )
15   ANDREW M. SAUL,                        )
16   Commissioner of Social Security,       )
                                            )
                                            )
17                      Defendant.          )
18
19
           In accordance with the Memorandum Opinion and Order filed herewith,
20
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21
     Social Security is reversed and this matter is remanded for further
22
     administrative proceedings consistent with the Court’s Order.
23
24
25   Dated: July 03, 2019                 ______________________________
26                                        JOHN D. EARLY
                                          United States Magistrate Judge
27
28
